Title: To James Madison from George Poindexter, 11 February 1809
From: Poindexter, George
To: Madison, James



Sir,
Washington City Feby. 11th: 1809.

Having been informed that Governor Williams of the Mississippi territory, has transmitted to the President of the United States his resignation, to take effect on the 4th: day of March next, I feel it incumbent on me to offer you my opinion in relation to the appointment of a successor, to the office which he has vacated.  The political ferment which existed in the territory under the administration of Governor Williams is much to be lamented.  To those who are unacquainted with the causes which produced that state of things, it may appear to have arisen from the feuds and jealousies of political demagogues whose wish it was to excite a propensity in the people to oppose the acts of the General government.  It is not wonderful that such an impression was made on the Executive of the United States.  The sources of information from that distant section of the Union, are principally, the correspondence of the Governor, and newspaper publications; the latter are always suspected, and seldom perused with attention; the former, must while the officer is sustained, be deemed, authentic; I therefore conclude that the Governor has not failed to avail himself of the advantages of his situation, and to cast the odium of these discontents on others, for the obvious purpose of his own justification.  The investigation of any statements which the Governor may have made to the President tending to implicate either individuals or the people at large, is rendered impracticable by the confidence in which his correspondence is held.  It would indeed be a task equally irksome and unavailing, to attempt to repel charges which have been made, without a knowledge of their nature and extent.  From these considerations I wave any enquiry into the acts of the Governor, and content myself with a solemn declaration, to you sir, that no people in the United States are more generally attached to the course of measures pursued by the General government for the last eight years, or more inflexibly determined to support the integrity of the Union, than the inhabitants of the Mississippi territory.  That a conflict of opinion respecting the general administration does exist among us, is undoubtedly true; but the opponents of the administration constitute a very small part of the Community.  It is an object of great solicitude and anxiety with me, to promote, as far as my feeble efforts will enable me, the restoration of tranquillity, harmony, and good order in the territory; to unite the people at this interesting conjuncture of our national concerns; to kindle in their bosoms the flame of patriotism, and to place them in a position, to evince their love of country, by a manly defence of its rights.  With this view, I most ardently wish, that the Character selected as their Governor and Commander in chief may posssess talents, political experience, and above all, that he should be a tried republican.  Permit me then sir, to name a person, in whom I believe these several qualifications to be combined.  I allude to the Honorable David Holmes, one of the members of the House of Representatives of the United States, from Virginia. Your long acquaintance with the public character of Mr: Holmes, makes it unnecessary to say a word to you, in relation to his qualifications to fill the office, in question.  I have no hesitation in declaring my firm persuasion, that the appointment of that gentleman would diffuse general satisfaction, through the territory, and remove the discontents which have heretofore prevailed in that quarter.  The high claim which Mr: Holmes unquestionably has -to- the confidence of the government, will derive additional weight, from the circumstance, that he is wholly unconnected with the collisions of party in the territory, and of course no prepossession of public sentiment would manifest itself against him.  He would have a fair opportunity to commence such a system of measures, as might in his judgment be best calculated to promote the tranquility and welfare of the whole, without regard to local or personal considerations.  Such a man we want.  Such an one would be a valuable acquisition to the country.  I now Sir beg your indulgence, to make a few remarks relative to the consequences which would result from the appointment of Thomas H. Williams, Esquire, the present secretary of the territory.  I would not attempt to depreciate the pretensions of Mr. Williams, to an office of so much magnitude, under circumstances less peculiar than those which attach to the present case.  Nor will I state at this time every minute objection, which might be made to his promotion.  If it is deemed important, I shall be ready, whenever required, to distinctly specify, either in writing, or verbally these objections, and to hold my character responsible for their accuracy.  The matters of fact to which I desire, now to attract your attention, are of general notoriety, and cannot be mistaken.  Mr: Secretary Williams, has indiscriminately supported the Conduct of Governor Williams, so far as he has taken any share in the political contests of the territory.  It may be true, tho’ I do not know it, that since the flagrant acts of moral turpitude committed by Governor Williams, have disgraced him with all parties, that the Secretary has also abandoned him; but previous to the time of my departure from the territory, he was an active advocate of the measures of the Governor.  He was supported at the last congressional election by the Federalists, and notwithstanding he published in the Gazettes "a wish, that his name might not be used on the occasion," yet he avowed that if elected he would serve, and the publication was used by his friends, as an evidence of modest merit.  He was zealously supported in every county, by the circulation of hand bills, Anonymous publications, and the personal influence of his friends.  I do not mention these facts, as involving any impropriety in the conduct of Mr: Williams; far from it, my intention is merely to shew that he is identified with the federal party in the territory; and he has made no public declaration, that his political opinions do not correspond with theirs.  I think, there cannot be a doubt, that the appointment of Mr: Secretary Williams to the office of Governor would unavoidably place the political parties precisely as the stood under the administration of Governor Williams.  And whether the acts of Governor Williams were censurable or not, since he has withdrawn, it is surely desirable to appoint a successor, who is divested of party feeling, and calculated to restore union and harmony in the community
If, sir, the preceding observations should be acceptable to you, it will afford me much consolation; they are offered in a sincere desire to advance the welfare and prosperity of the territory, to which I belong, and to give stability to those principles which characterize the present administration.  I have the honor to be Sir respectfully yr. Mo. obt. St.

Geo: Poindexter

